FILED
                             NOT FOR PUBLICATION                              APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLANCA ROSA VILLATORO,                           No. 07-74780

               Petitioner,                       Agency No. A092-631-298

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Blanca Rosa Villatoro, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen exclusion proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Villatoro’s motion to reopen

because the motion was filed more than eleven years after the BIA’s January 3,

1996, order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and

Villatoro failed to demonstrate either that a regulatory exception to the filing

deadline applied, see id. § 1003.2(c)(3), or that she acted with the due diligence

required for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling

available where “petitioner is prevented from filing because of deception, fraud, or

error, as long as the petitioner acts with due diligence”).

      We lack jurisdiction to review Villatoro’s contention under Matter of N-B-,

22 I. & N. Dec. 590 (BIA 1999), because she failed to raise it before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Villatoro’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       07-74780